JUSTICE RICE
dissents.
¶33 The Court reverses the order committing A.K. to Montana State Hospital on the grounds that the District Court’s findings of fact are unsupported by substantial evidence-specifically, the findings with regard to an “overt” act, which the Court states are “not supported by any evidence and, in fact, is directly contrary to the evidence,” and, further, that the testimony “did not connect A.K.’s serious mental illness” to the claimed imminent threat of injury to A.K. arising from her actions. I disagree with these conclusions.
*520¶34 The “overt act” testimony on which the Court relies began on cross-examination, when A.K.’s counsel asked Sawicki if he could point to an overt act:
A. [by Sawicki] Can you elaborate on what you mean by an overt act?
Q. Overt act.-A recent overt act, something that happened in the not too distant past, which is the reason that the police became aware that [A.K.] was in Deer Lodge, and felt that she was suffering from some sort of a psychological problem.
A. I cannot.
¶35 Obvious from his question, Sawicki was uncertain about counsel’s meaning of the term, “overt act.” In response, defense counsel defined the term as, essentially, “something recently that happened to bring A.K. to the attention of police and raised a concern she was suffering from a psychological problem.” To this explanation, Sawicki answered negatively. Unfortunately, an “overt act” has nothing to do with timing or coming to the attention of police, and Sawicki may have been confused about what information defense counsel was seeking. Indeed, in his direct testimony, Sawicki had testified that he did not know how A.K. had come to the attention of authorities. Regardless, when the whole of his testimony is examined, it is clear that he believed that A.K. had committed acts, recent in time, which established that she was an imminent threat to herself because of her mental disorders, as required by statute.
¶36 “Overt” is not statutorily defined, but there is no mystery to the term. It simply means “open and observable; not concealed or secret,” Black’s Law Dictionary, Seventh Edition; or, “open to view,” Merriam-Webster’s Collegiate Dictionary, Tenth Edition. Thus, “overt,” as applied to acts, describes actions which can be observed.
¶37 Sawicki first testified about the observable circumstances. Without objection, Sawicki testified that A.K. was under the care of a psychiatrist for mental disorders, left Helena, without telling her mother and guardian, in the company of a person she described as a friend but whom she could not identify. This “friend” left A.K. stranded in Deer Lodge, and A.K., without communicating with home, went to a local tavern, where she proceeded to drink from noon on Wednesday to 2:00 a.m. on Thursday morning, ending up in the company of people she did not know. These actions were observable, and the Court thus errs by concluding that there was “no evidence” of overt acts.
¶38 The question for the District Court then became, under § 53-21-126(1)(c), MCA, whether these overt acts demonstrated an imminent *521threat of injury to A.K. because of her mental disorder. Here, the Court concludes that “no connection” was made between these acts and A.K.’s mental disorders. However, after testifying that A.K. suffered from bipolar disorder and borderline personality disorder (he later identified a third problem, a “definite disability with her memory”), Sawicki testified as follows:
Q. Do these diagnoses, or these conditions that you have diagnosed, excuse me, cause [A.K.] to be a danger to herself or others?
A. In my opinion, her judgment and impulse control is profoundly impaired. It is my opinion that her cognitive delays put her at significant risk in that she is easily influenced, very suggestible, and, if you will, has-lacks-the matine adult self-care mechanisms, more accurately, her ability to defend or protect herself are more at a childlike level.
Q. Would, her conduct on last Friday night of drinking rather heavily and being in the company of people that she did not know, be an example of the lack of ability to protect herself that you’re talking about?
A. I think it is very significant in this case. Of-You know, of course, any of us could go and drink too much and end up at the wrong place at the wrong time. In this case, however, I feel it is profound in that-that event happened and that she lacked the insight, or concern or worry, when recollecting it, she lacked the capacity to grasp how dangerous that situation and that behavior ultimately can be. [Emphasis added.]
¶39 Sawicki added:
A. ... [M]ost poignantly, she had a basically, uh-for lack of a better word, no performance on the-the components of the mini mental status exam that test for reasoning and judgment, that is, if I can use our language, the serial sevens, proper interpretation and fact recall.
These and other elements of this case lead me to believe that-on a very functional level-[A.K] is unable to make healthcare decisions, she is unable to make decisions that will protect her life and health, and in fact I believe she is at a high, high level of risk because of her lower level of functioning on a-in a cognitive manner. [Emphasis added.]
¶40 Finally, Sawicki concluded with a statement that may have keyed off of defense counsel’s definition of “overt act,” but which nonetheless established the statutory requirements:
*522A. In this case, as I indicated to defense, honestly I cannot see any single overt act or omission. However, what I am very aware of is a series of events and behaviors that when added up, in my opinion-sum up to a very risky situation.
... [TJhat’s what I’m seeing in this case. A series of behaviors, a course of conduct, a lack of judgment-and that’s my concern for [A.K.], is safety at this case-in this time. [Emphasis added.]
¶41 A review of the entirety of Sawicki’s testimony reveals that he clearly testified that A.K.’s “behaviors,” “conduct” and “judgment” had placed her, because of her mental disorders, in a “high, high level of risk” and in a “very risky situation.” It should be recalled that Sawicki also explained that A.K.’s defense mechanisms were “at a childlike level.” Thus, A.K. was out of town, stranded, out of communication with her family, drinking heavily, in the company of people she did not know, with a childlike ability to care for herself. She was, in fact, far from home, lost and in danger-as a direct result of her mental conditions. Sawicki’s testimony established that it was A.K.’s mental disorders which had placed her in an “imminent threat of injury,” and that this threat was based upon her overt behaviors. The statute was thus satisfied and there was substantial evidence to support the District Court’s findings.
¶42 The Court holds that the evidence here was not sufficient to establish an “imminent threat of injury” which would allow the State to act. To the contrary, A.K. was a half step away from a tragic injury or outcome. It was imminent-“a high, high level of risk.” Requiring evidence which establishes a still greater “imminent threat” than existed in this case is not only unnecessary under the statute, but may well tie the hands of the State until it is too late to prevent tragedy. After that tragedy occurs, we will no longer debate whether the threat was imminent enough for the State to intervene.
¶43 I would affirm the District Court.